DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of June 22, 2022.  The rejections are stated below.  Claims 1-3, 5-10, 14-15, and 18-19 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 6/22/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “(A) | UNDER STEP 2A, PRONG ONE, OF THE TWO-PART TEST, CLAIM 1 IS NOT DIRECTED SOLELY TO AN ABSTRACT IDEA”.   The claims are categorized as method of organizing human activity, so “being incapable of being performed by a human” is not the standard and would not remove it from being considered an abstract idea. According to Applicant’s specification, the main thrust of the claim seems to be determining a current time point during which a current transaction is or is to be carried out by the smart card and the selecting by the smart card from the log file, which is directed towards an abstract idea. (0003). The limitation of “storing, in a log file in at least one of…” limitation seems to be insignificant extra solution activity.  The newly added “security operation” limitation at the end of the claim does not appear to be enough to result in a practical application.  The limitation is just sending a message or storing data.  “Modifying…at least one operating parameter” does not rise to the level of a practical application.  Looking at Applicant’s specification (pages 0026, 0035-0036), it is just modifying which data is stored (such as modifying a count stored in the smart card CD). 
3.	Applicant argues “(B) UNDER STEP 2A, PRONG ONE, OF THE TWO-PART TEST, CLAIM 1 IS DIRECTED TO AN IMPROVED EMV SMART CARD”. The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment.   The fact that the records are electronic (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea of transaction security and do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-3, 5-10, 14-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transaction security without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 17 and 32.
Claims 1-3, 5-11, and 14-15 are directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a security method performed by an EMV smart card including at least one processor, a volatile rewritable memory of the random access memory (RAM), and a non-volatile rewritable memory, said method comprising:
- storing, in a log file in at least one of the RAM or the non-volatile memory of the EMV smart card, at least one past EMV transaction carried out at a previous time point by the EMV smart card, each past EMV transaction being associated with log data which characterize said past EMV transaction, said log data comprising, for each past EMV transaction, at least the time point characterizing a point in time at which the past EMV transaction was carried out;
-    determining, by the EMV smart card a current time point during which a current EMV transaction is or is to be carried out by the EMV smart card by co-operating with a terminal;
-    selecting, by the EMV smart card from the log file, at least one EMV transaction carried out by said EMV smart card during a moving time period of predefined duration, said moving time period being a moving time window terminating at the EMV smart card current time point;; and wherein said selecting comprises:
calculating, by the EMV smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration, said beginning of the moving time period corresponding to the current time point minus the predefined duration;
selecting, by the EMV smart card, based on the time point of each past EMV transaction stored in the log file, at least one past EMV transaction stored in the log file having a time point later than the time reference point;

determining, by the EMV smart card, based on an analysis of log data stored in the log file in association with each selected EMV transaction whether criteria indicating an abnormal use of said EMV smart card has been met during said moving time period;
triggering, by the EMV smart card, at least one security operation for the EMV smart card in response to said current EMV transaction based on the determining,
wherein said at least one security operation comprises at least one of the following:
 sending, by the EMV smart card, a message providing information about said detected abnormal use;
modifying, by the EMV smart card, at least one operating parameter of the smart card;
storing, by the EMV smart card, in the log file, security data that represents said detected abnormal use; or
refusing, by the EMV smart card, to carry out said current EMV transaction.

These limitations (with the exception of italicized limitations) describe an abstract idea of transaction security and corresponds to Certain Methods of Organizing Human Activity (hedging). The claim also recites a log file, smart card, and a mobile device which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a log file, smart card, and a mobile device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 14-15 are rejected on similar grounds as claim 1.
The limitations of claim 2 further defines the abstract idea. 
  The limitations of claim 3 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 5 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 6 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 7 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 8 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
  The limitations of claim 9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 10 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 11 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 1-3, 5-11, 14-15, and 18-20 are directed to an abstract idea. Thus, the claims 1-3, 5-11, 14-15, and 18-20 are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692  
                                                                                                                                                                                                    /KEVIN T POE/



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692